Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding Double Patenting.
Applicant argues:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent 10,074,381. 
The amended claims overcome this rejection, and thus obviate the need for a Terminal Disclaimer. 
Examiner replies that:
Withdrawn.
Regarding 35 USC § 112.
Applicant argues:
laims 7, 14-15, and 19-20 are rejected under 35 U.S.C §112(b) as allegedly being 
indefinite. Applicant has amended claim 7 to replace "the message" with "the text" to provide a clear antecedent basis for the claim. Claims 14-15 and 19-20 have been similarly amended. Accordingly, the claims distinctly claim the subject matter which the applicant regards as the invention, and withdrawal of the rejections of claims 7, 14-15 and 19-20 under 35 U.S.C §112(b) is respectfully requested. 
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
With regards to Claim 1, the limitations of original dependent Claim 3 are amended into 
Claim 1. In addition, Claim 1 has been amended to include the limitation of "receiving a position of the remote eyewear as an (x, y, z) coordinate in the shared environment." Support for these limitations is found in Applicant's specification as filed in at least paragraph [0088]. In contrast, McCulloch, Keating, and Forutanpour all fail to teach an eyewear device and a remote eyewear device communicating their respective coordinate position in a shared environment. 
Independent Claims 9 and 17 have been similarly amended, and they are allowable for at least the foregoing reasons. 
All dependent claims depend from one of these independent claims and are allowable for at least the forgoing reasons. 
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Claim Objections
Claim 1-20 objected to because of the following informalities:  “an the shared environment” or  “a the shared environment”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 5-6, 8-10, 13-14, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch U.S. Patent/PG Publication 20140337023 in view of Hook U.S. Patent/PG Publication 20140267234.
Regarding claim 1:
 Eyewear, comprising:  a frame;  an optical member supported by the frame; a display coupled to the optical member (McCulloch [0020] The transparent display 44 may also be configured to enable a user to view a physical, real-world object, such as face1 54, face2 56, and face3 58, in the physical environment 50 through one or more partially transparent pixels that are displaying a virtual object representation. As shown in FIG. 2, in one example the transparent display 44 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display). As another example, the transparent display 44 may include a light modulator on an edge of the lenses 204. In this example the lenses 204 may serve as a light guide for delivering light from the light modulator to the eyes of a user. Such a light guide may enable a user to perceive a 3D holographic image located within the physical environment 50 that the user is viewing, while also allowing the user to view physical objects in the physical environment, thus creating a mixed reality environment.).
 and a processor configured to: (McCulloch [0032] The HMD device 36 may also include a processor 250 having a logic subsystem and a storage subsystem)
determine a position of the eyewear as an (x, y, z) coordinate (McCulloch [0038] A location of target face1 54 of the first person 316 relative to the HMD device 200 may be determined.)(McCulloch [0075] depth information, position information, motion information, user location information, and/or any other suitable sensor data that may be used to perform the methods and processes described above) (McCulloch [0028] three-dimensional space along three orthogonal axes (e.g., x, y, z)).  in a shared environment (McCulloch [0034] With reference now to FIG. 3, descriptions of example use cases and embodiments of the speech conversion system 10 will now be provided. FIG. 3 provides a schematic illustration of a user 304 located in a physical environment comprising a room 308 and experiencing a mixed reality environment via an HMD device 36 in the form of HMD device 200. Viewing the room 308 through the transparent display 44 of the HMD device 200, the user 304 may have a field of view 312 that includes a first person 316 having a face1 54, second person 320 having a face2 56, and third person 324 having a face3 58. A wall-mounted display 328 may also be within the field of view 312 of the user 304.)(McCulloch [0075] position information)
 detect a remote person in an the shared environment (McCulloch [0059] With reference to FIG. 4A, at 402 the method 400 includes capturing image data from the environment. At 406 the method 400 includes detecting from the image data one or more possible faces. At 410 the method 400 includes using eye-tracking data from an eye-tracking system of the head-mounted display device to determine a target face on which a user is focused.).
 receive a position of the remote (McCulloch [0038] A location of target face1 54 of the first person 316 relative to the HMD device 200 may be determined. In some examples, the eye-tracking data 66, image data 80 such as depth information received by the optical sensor system 68, and/or position information generated by the position sensor system 72 may be used to determine the location of face1 54.)
 receive an input from the person that is indicative of speech of the person (McCulloch [0059] At 414 the method 400 includes using a beamforming technique applied to at least a portion of the audio inputs from the microphone array to identify target audio inputs that are associated with the target face. ).
 convert the speech to text (McCulloch [0060] At 426 the method 400 includes converting the target audio inputs into text.).
 and display the text proximate the person on the display (McCulloch [0061] At 442 the method 400 includes displaying the text via a transparent display of the head-mounted display device. At 446 the method 400 may include tagging the displayed text to a person corresponding to the identity.).
McCulloch does not teach  multiple AR devices. In a related field of endeavor, Hook teaches:
determine a position of the eyewear (Hook [0024] The mobile device operated by the user device may take various forms, such as a hand-held computing device, a tablet, eyewear, or other and other has either a personal mobile device 11, tablet 13, or smart eyewear 14.) as an (x, y, z) coordinate  (Hook [0022] One embodiment of a disclosed system, method and computer readable storage medium that includes operation of an augmented reality device that coordinates a coordinate system with other augmented reality devices. The augmented reality device generates a local coordinate system and merges the local coordinate system with a global coordinate system. The local coordinate system is generated using a SLAM system with a build-in camera in conjunction and in some embodiments with other sensors such as an inertial sensor and a depth sensor. The local coordinate system is merged with additional local coordinate systems to generate a global coordinate system relative to objects observed by the local coordinate system. This allows users of each device to interact within the global coordinate system and provide interactivity of augmented reality objects across multiple devices and local coordinate systems. The global coordinate system may be stored remotely on a server or may be generated locally at a user device. Methods are provided for devices to join an existing global coordinate system or to merge a local coordinate system into an existing global coordinate system. The merger of two coordinate systems is determined based on the features identified in the landscape of each coordinate system and the identical features within.)
in a shared environment (Hook [0069] Finally, users can touch, move, remove from or add to objects in shared environment that is propagated in substantially real time to the other mobile devices and as a result simultaneously interact with each other in both real world and virtual world.)
 detect a remote eyewear of a person in an the shared environment  receive a position of the remote eyewear as an (x, y, z) coordinate in the shared environment; (Hook [0036] FIG. 2B illustrates a multiple-user embodiment showing illustrating map creation, handling and update using communication with the server. In this embodiment, the merging of maps is managed by the server. Accordingly, the server may introduce a processing delay in providing the map merger. As a result, initially each device uses a single device mode and moves to a collaborative mode (using the global map) after receiving merged map data. In this mode Server 27 holds a map produced and used by each user independently, until map merge from different users becomes possible. Once the maps can be merged, the user devices associated with the individual maps that were merged can be added to the merged map.)(Hook [0025]) Using the joint coordinate systems, users 1, 3, and 4 simultaneously interact with each other both directly, through speech and eye contact and indirectly through virtual worlds interaction on the screens and displays of their devices.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have multiple devices with coordinates as taught by Hook. The motivation for doing so would have been that mapping with multiple devices provides greater flexibility, allowing for more accurate positioning and more AR features used by multiple parties . Further, the rationale for doing so would have been a simple substitution where McCulloch and Hook both determine positions of users for the purpose of AR, but use different systems to determine the position. Therefore it would have been obvious to combine Hook with McCulloch to obtain the invention.
Regarding claim 2:
 The eyewear of claim 1, has all of its limitations taught by McCulloch in view of Hook. McCulloch further teaches  wherein the processor is configured to identify a position of the person in the environment (McCulloch [0059] With reference to FIG. 4A, at 402 the method 400 includes capturing image data from the environment. At 406 the method 400 includes detecting from the image data one or more possible faces. At 410 the method 400 includes using eye-tracking data from an eye-tracking system of the head-mounted display device to determine a target face on which a user is focused. At 414 the method 400 includes using a beamforming technique applied to at least a portion of the audio inputs from the microphone array to identify target audio inputs that are associated with the target face.)(McCulloch [0038] A location of target face1 54 of the first person 316 relative to the HMD device 200 may be determined. In some examples, the eye-tracking data 66, image data 80 such as depth information received by the optical sensor system 68, and/or position information generated by the position sensor system 72 may be used to determine the location of face1 54.).
Regarding claim 5:
 The eyewear of claim 1, has all of its limitations taught by McCulloch in view of Hook. McCulloch further teaches  wherein the processor is configured to identify a portion of the person and display the text proximate the portion of the person (McCulloch [0061] At 442 the method 400 includes displaying the text via a transparent display of the head-mounted display device. At 446 the method 400 may include tagging the displayed text to a person corresponding to the identity.)(McCulloch [0042] In the example shown in FIG. 3, the target audio inputs 336 may be converted to text 40' that is displayed by HMD device 200 above the head of the first person 316 in a text bubble 340, thereby enabling user 304 to easily associate the text with the first person.).
Regarding claim 6:
 The eyewear of claim 5, has all of its limitations taught by McCulloch in view of Hook. McCulloch further teaches  wherein the processor is configured to identify the head of the person, and display the text in a speech bubble proximate the head of the person (McCulloch [0061] At 442 the method 400 includes displaying the text via a transparent display of the head-mounted display device. At 446 the method 400 may include tagging the displayed text to a person corresponding to the identity.)(McCulloch [0042] In the example shown in FIG. 3, the target audio inputs 336 may be converted to text 40' that is displayed by HMD device 200 above the head of the first person 316 in a text bubble 340, thereby enabling user 304 to easily associate the text with the first person.).
Regarding claim 8:
 The eyewear of claim 1, has all of its limitations taught by McCulloch in view of Hook. McCulloch further teaches  wherein the eyewear further comprises a camera configured to capture a plurality of frames, (McCulloch [0024] For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera.)
 the processor identifying the person in the plurality of frames (McCulloch [0059] With reference to FIG. 4A, at 402 the method 400 includes capturing image data from the environment. At 406 the method 400 includes detecting from the image data one or more possible faces. At 410 the method 400 includes using eye-tracking data from an eye-tracking system of the head-mounted display device to determine a target face on which a user is focused.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 13:
 The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Claim(s) 7, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch U.S. Patent/PG Publication 20140337023 in view of Hook U.S. Patent/PG Publication 20140267234 and Forutanpour U.S. Patent/PG Publication 20140081634.
Regarding claim 7:
 The eyewear of claim 1, has all of its limitations taught by McCulloch in view of Hook. McCulloch further teaches  wherein the text is in a first language that is different than a second language 
 translate the second language to the first language (McCulloch [0002] Another possibility is for a third party to translate the speech to a particular sign language which may be understood by a person knowledgeable in that sign language.)(McCulloch [0051] Using the image data 80, the sign language program 88 may identify the sign language letter or word corresponding to the hand shape formed by the user's right hand 360. The sign language program 88 may convert the letter or word into signed text.).
McCulloch does not teach  translating a spoken language, although they translate a visual language. In a related field of endeavor, Forutanpour teaches:
  wherein the message is in a first language that is different than a second language of the spoken speech and wherein the processor is further configured to: translate the second language to the first language (Forutanpour [0070] FIG. 5 illustrates an embodiment of a method 500 for using an AR device to provide language translation services. In method 500, translation services may be performed by the speaker's AR device or the listener's AR device, whichever is determined to be more efficient (e.g., based on total amount of power consumption and/or processing).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to translate spoke languages as taught by Forutanpour. The rationale for doing so would have been that it is a simple substitution of translations, where McCulloch performs translation on one type of language and Forutanpour performs translation on a different type, where both are obtaining language input and converting it to text for the HMD. Therefore it would have been obvious to combine Forutanpour with McCulloch to obtain the invention.
Regarding claim 15:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch U.S. Patent/PG Publication 20140337023 in view of Hook U.S. Patent/PG Publication 20140267234 and Keating U.S. Patent/PG Publication 20140028714.
Regarding claim 4:
 The eyewear of claim 1, has all of its limitations taught by McCulloch in vew of Keating. Keating further teaches  wherein the processor is configured to determine the coordinate using simultaneous localization and mapping (SLAM) (Keating [0033] According to aspects of the present disclosure, a simultaneous localization and tracking (SLAM) framework may be employed by the ARD 14 to track objects in its environment. For example, the ARD 14 can be configured to build up a SLAM environment. The SLAM environment can be configured as a dense mesh or a dense/sparse point cloud, for example, with three-dimensional (3D) positions relative to the SLAM environment coordinate frame origin. Each feature point in the environment may include one or more descriptors that describe the visual appearance of the feature point, and/or 3D structural information about the feature. For example, surfaces and their corresponding surface normals of the 3D environment may be used to describe various feature points in the SLAM environment. Note that the feature points may be captured by the mobile device over a series of image frames.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use SLAM and coordinates as taught by Keating. The rationale for doing so would have been that it is a simple substitution of methods for obtaining location, where McCulloch already has a form of obtaining position data, and substituting it for SLAM used by Keating would merely be a different form, where the end result for both is tracking an object in the environment. Therefore it would have been obvious to combine Keating with McCulloch to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch U.S. Patent/PG Publication 20140337023 in view of Hook U.S. Patent/PG Publication 20140267234 and Holzer U.S. Patent/PG Publication 20190116322.
Regarding claim 21:
 (New) The eyewear of claim 5, has all of its limitations taught by McCulloch in view of Hook. McCulloch further teaches  wherein the processor is configured to identify a  (McCulloch [0042] In the example shown in FIG. 3, the target audio inputs 336 may be converted to text 40' that is displayed by HMD device 200 above the head of the first person 316 in a text bubble 340, thereby enabling user 304 to easily associate the text with the first person.) since being above a head is proximate to a users mouth.
McCulloch does not teach  identifying a mouth. In a related field of endeavor, Holzer teaches:
wherein the processor is configured to identify a mouth of the person and display the text in a speech bubble proximate the mouth of the person (Holzer [0179] When a person is detected as yelling, for instance with hands cupped around the mouth, visual elements may be added to depict a megaphone, flames, or a speech bubble near the person's mouth.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to have the speech near the mouth as taught by Holzer. The rationale for doing so would have been a simple substitution of visual location. Therefore it would have been obvious to combine Holzer with McCulloch to obtain the invention.
Regarding claim 22:
The claim is a/an parallel version of claim 21. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616